Case 1:19-cv-00005-WES-PAS Document 1-12 Filed 01/03/19 Page 1 of 6 Page|D #: 144

EXHIBIT L

 

 

.¢.

fR Page!D #:1 /!

v

CM vom._.>Qm >zQ mmmm v>=u

_vz_ mxv_~mmm

02 wm mg m

_<_m=oa `_.oZ N=u omo~o
v_sm 12 mw»o m=<

Go=.=_m§m_mumo§oo o.:moo.~.d.~mw

 

 

 

_u_~_O_~_._.< _s>=. mX_qumw ?_u><

 

Donn ’)
l M&\.l l-

|:ilnr~| ('\1anl1 O
l ll\.¢u V-I-l vul;I-W

nnr\llmnni' 1 1 ’)
v\_,w_,....`,¢n ... ...,_

AS

 

 

 

§§ m. m==w mB. wo\_ m coc.`

ANQQ mem_~<O=» ><m
O_»>Zw._.OZ _..w_ onwmo.mo§

 

20 mcz¢>< 02 IOr=u>< Um_._<m_~<
<<>_<m_~ 01 m_Qz>.-.p=~m _~mB¢mw._.mG

w_._=v ._.O"

mm=x Oq >BQ=nm
mm:x Oq >Bm=om
_uO wa §wo$
m_z= <>_.rm< 0> mmof»mo._o

 

ES

vv "

v

Cm_uw ._.J>QEZO §

__ ___

 

 

(`2¢0 1 '1 O_r‘\l_nnnn|-'\ \l\l

 

@h.~c `_._cm cadc memo .~hg on

 

 

 

 

NOE MULT|_NOT RESPOND|NG TO RF|

111 ).h.,¢d.. n."..l.\...

 

 

Case 1:19-cv-00005-WES-PAS Document 1-12 Filed 01/03/19 Page 3 of 6 Page|D #: 146

John B. Ennis

Ailorney at Law

1200 Reservoir Avenue
Cranston, Rhode l`sland 02920

Tel. (40]) 943-9230 Fax (401) 679-0035
October 29, 2018

Bank of America

Attn: Notice of Error &
Request for Inforrnation

P.O. Box 942019

Simi Valley, CA 93094-2019

Clients: Dolores Cepeda
Address: 177 Dexter Street

Providence, 2907
Loan Number.

Dear Sir or Madam: _

Please consider this letter to constitute a Notic"e of`Error under 12 CFR Section 1024.35 of

Regulation X of the Mortgage Servicing Act under RESPA, which Regulation became effective

on January lO, 2014. These amendments implemented the Dodd-Frank Wall Street Refoim and
"’ "`Consumer Protection Act provisions regarding mortgage loan servicing Under these

amendments, you must acknowledge receipt of this Notice within five (5) days thereof

(excluding legal public holidays_, Saturdays and Sundays) and must advise me of your responses

to this notice within thirty (30) days of receipt thereof (excluding legal public holidays,
Saturdays and Sundays).

The written authority of the client to my law firm for this Request is attached hereto and
incorporated herein by this reference.

Under Section 1024.35(b) of Amended Regulation X, the term “error” means the following
categories of covered errors:

(l) Failure to accept a payment that conforms to the servicer’s written requirements for the
bon'ower to follow in making payments

(2) Failure to apply an accepted payment to principal, interest, escrow, or other charges under the
terms of the mortgage loan and applicable law.

(3) Failure to credit a payment to a borrower's mortgage loan account as ot` the date of receipt, in
violation of the prompt crediting provisions in 12 CFR 1_026.36(c)(l).

(4) Failure to pay taxes, insurance premiums, or other charges, including charges that the
consumer has voluntarily agreed that the servicer should collect and pay, in a timely manner as
required by the escrow provisions of § 1024.34(a), or to refund an escrow account balance as
required by § 1024.34(b). '

(5) Imposition of a fee or charge that the servicer lacks a reasonable basis to impose upon the
consumer, which includes, for example_. a late fee for a payment that was not late, a charge you
imposed for a service that was not provided, a default property-management fee for consumers

Case 1:19-cv-00005-WES-PAS Document 1-12 Filed 01/03/19 Page 4 of 6 Page|D #: 147

who are not in a delinquency status that would justify the charge_, or a charge for force-placed
insurance provisions

(6) Failure to provide an accurate payoff balance amount upon a borrower's request pursuant to
12 CFR 1026.36(0)(3).

(7) Failure to provide accurate information to a borrower for loss mitigation options and
foreclosure, as required by the early intervention provisions of§ 1024.39.

(8) Failure to accurately and timely transfer information relating to the servicing of a borrower's
mortgage loan account to a transferee servicer.

(9) l\/Iaking the first notice or filing required by applicable law for any judicial or non-judicial
foreclosure process in violation of the loss mitigation procedures of § 1024.41® or (j).

(lO) Moving for foreclosure judgment or order of sale, or conduction a foreclosure sale in
violation of the loss mitigation procedures of this rule § 1024.4l(g) or @).

(l l) Any other error relating to the servicing of the consumer’s mortgage loan. Please note
“servicing” is defined in § 1024.2(b). \ "*"

The consumer in this case believes that you committed an error by not responding to a
Request for Information within thirty business days of receipt. You received a Request for
Information olf October 15, 2018 and have not acknowledged receipt. This Request for for
Information requested the following information:

The consumer requests that you provide the consumer the entire mortgage loan servicing
file including all servicing notes, records of all phone calls made to the coosumer,
collection notes, recordings of all phone calls any loan servicer or any agent acting on its
behalf made to the consumer or to the consumer’s attorney, and any calls from the
consumer or the consumer’s attorney to any loan servicer or its agent which were recorded
and all loss mitigation documents sent to any loan servicer by the consumer and all loss
mitigation responses sent from you to the consumer at any time since you obtained '
servicing rights to the present.

Sincerely,

Please correct all of these errors and provide me with notification of the correction, the date of
the correction, and contact information for further assistance; or after conducting a reasonable
investigation and providing the borrower through my firm with a notification that includes a
statement that the servicer has determined that no error occurred a statement of the reason or
reasons for this determination, a statement of the borrower’s right to request documents relied
upon by the servicer in reaching its determination information regarding how the borrower can
request such documents, and contact information for further assistance

Please be advised that for 60 days after receipt of a Notice of Error, you may not furnish adverse
information to any consumer reporting agency regarding any payment that is the subject of the
Notice of Error pursuant to § 1024.35(i).

Sincerely,

n am

John B. Ennis. Esq.

Case 1:19-cv-00005-WES-PAS Document 1-12 Filed 01/03/19 Page 5 of 6 Page|D #: 148

John B, Ennis Esq. us PoaTAeE AND Fsss mo
1200 RESERVOIR AVE FlRST-CLASS
CRANSTON Rl 02920-6012 Oct 09 2018

MBlled from ZlP 02920
1 oz Flnt»C|lu Mlll utter

 

 

USPS CERT|F|ED MA|L

;'i :{k] .
|| |\| 071500777793

94071108 9876 5019 6917 42

Bank of Amerloa Attn NOE and RFl
Bank of Amerlce Attn NOE and RF l
PO BOX 942019

S|Ml VALLEY CA 93094-2019

llllmlll1'||I"l'l\-l||lll'l'l|ll||ll''ll"ll'|"""'"ml“l

cEPEDA, ooLoREs ~Fl sEvac\NG FlLE

 

FOLD ALONG TH|S LlNE

Case 1:19-cv-00005-WES-PAS Document 1-12 Filed 01/03/19 Page 6 of 6 Page|D #: 149

John B. Ennis

Attorney at Law
1200 Reservoir Avenue
Cranston, Rhode Island 02920

Tel. (401) 943-9230 Fax (401) 679-0035
October 9, 2018

Bank of America

Attn: Notice of Error & M ~'!l

Request for Information
P.o. BOX 942019
simi vancy, cA'-*"§s 094-2019

Clients: Dolores Cepeda

Address: 177 Dexter Street

Providence, RI 02907

Loan Number:

Re: Request for Information Pursuant to Section 1024.36 of Regulation X

Dear Sir or Madam:

This is a Request for Information relating to your servicing of the mortgage loan of the above-
named client. All references herein are to Regulation X of the Mortgage Servicing Act as
amended by the Consumer Financial Protection Bureau pursuant to the Dodd Frank Act.

The written authority of the client to my law firm for this Request is attached hereto and
incorporated herein by this reference

Pursuant to Section 1024.36(0) of Regulation X, you must within five (5) days (excluding legal
public holidays, Saturdays and Sundays) provide our office with a response to this Request
acknowledging receipt of this information request.

Pursuant to Section 1024.36(d), you must respond no later than thirty (30) days (excluding legal
public holidays, Saturdays and Sundays) after you receive this request for information

Please provide the following information within the time periods noted herein:

The consumer requests that you provide the consumer the entire mortgage loan servicing
file including all servicing notes, collection notes, recordings of all phone calls you or any
agent acting on your behalf made to the consumer or to the consumer’s attorney, and any
calls from the consumer or the consumer’s attorney to you or an agent which you recorded
and all loss mitigation documents sent to you by the consumer and all loss mitigation

responses sent from you to the consumer from the time that you obtained servicing rights
to the present.

Sincerely,
i\x "‘>”\

John B. Ennis, Esq.

